DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 46, 57 and 68 are objected to because they are numbered in a nonsequential manner. There are two instance of claim 3.  The second instance of claim 3 should be renumbered.  Claims 15-18 were inadvertently numbered as claims 3, 46, 57 and 68 respectively.  Claims 19-21 depend from claim 18 but claim 18 does not exist. For purposes of this office action, it will be assumed that the second claim 3 was intended to be labeled as claim 15, that claim 46 was intended to be labeled as claim 16, that claim 57 was intended to be labeled as claim 17 and that claim 68 was intended to be labeled as claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12, 13, 57 & 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paoletti (US 2009/0109021).

With regard to claims 1-8, 12, 13, 57, Paoletti, in Figure 1, discloses a power device (2, paragraph 0036) comprising: at least one electrical component (4) comprising at least one attribute (paragraph 0014 teaches The system may monitor key failure indicators such as, for example and without limitation, humidity, dust, smoke, excessive temperature, ground leakage current, floor water, motion, excessive load current and power quality events); at least one sensor (6) configured to monitor the at least one attribute; a non-transitory computer-readable storage medium comprising at least one alerting rule (paragraphs 0035 & 0047 teaches memory storage to store algorithms); at least one processor (8) configured for: retrieving the at least one alerting rule from the storage medium, monitoring at least one sensor value from the at least one sensor, wherein the at least one sensor value is associated with the at least one attribute, evaluating the at least one alerting rule during the monitoring (paragraphs 0017-0021), and when the at least one alerting rule results in a pending failure condition, sending a notification to a user (paragraph 0022) (re claim 1), further comprising storing at least one previous sensor value on the storage medium, and the at least one previous sensor value is used for evaluating the at least one alerting rule (paragraph 0047 teaches that the set points can be based on maximum historical values stored in memory, also see paragraph 0019) (re claim 2), wherein the at least one sensor is configured to separately monitor a plurality of attributes of the at least one electrical component, and the evaluating comprises analyzing sensor values associated with the plurality of attributes (paragraph 0047 teaches monitoring a combination of at least two of humidity, temperature, water, smoke and dust)  (re the first claim 3), comprising a plurality of electrical components comprising a respective plurality of attributes, and the evaluating comprises analyzing sensor values associated with the plurality of attributes (paragraph 0036 teaches a plurality of devices that the electrical equipment can comprise and each would necessarily comprise a plurality of attributes and paragraph 0047 teaches a plurality of attributes that are monitored) (re claim 4), comprising a plurality of sensors, each sensor measuring at least one of a plurality of attributes, and wherein the evaluating comprises analyzing a plurality of sensor values associated with the plurality of attributes (paragraph 0023 teaches a number of sensors and paragraph 0047 teaches the various attributes measured) (re claim 5), comprising a plurality of electrical components, and wherein the at least one sensor is configured to monitor a plurality of attributes of the plurality of electrical components, and wherein the evaluating comprises analyzing a plurality of sensor values associated with the plurality of attributes (paragraph 0036 teaches a plurality of devices that the electrical equipment can comprise and each would necessarily comprise a plurality of attributes and paragraph 0047 teaches a plurality of attributes that are monitored) (re claim 6), wherein the at least one attribute is at least one of an electrical property and a physical property (paragraph 0047 teaches that a number of physical properties are monitored) (re claim 7), wherein when the at least one alerting rule evaluation indicates the pending failure condition, the at least one processor modifies at least one operational characteristic of the power device (when the pending failure is determined, the operation is modified by changing the device from a normal start to an alerting state) (re claim 8), wherein the storage medium is located remotely to the power device (paragraph 0047 teaches that the storage medium is part of processor 16 which is remote from 8) (re claim 12), wherein the at least one processor is located remotely to the power device (processor 16 is remote) (re claim 13), wherein the at least one sensor is at last one sensor selected from the group consisting of a temperature sensor, an acoustic sensor, a motion sensor, an acceleration sensor, an optical sensor, a thermal camera, a digital camera, a photodiode, an infrared photodiode, an electromagnetic radiation sensor, a magnetic sensor, a radiofrequency transceiver, a chemical sensor, a gas spectrometer, a chromatography sensor, an ionic sensor, and a humidity sensor (paragraph 0065 details various types of sensors used) (re claim 57).

With regard to claim 68, Paoletti, in Figure 1, discloses a method comprising: retrieving at least one alerting rule from a storage medium (paragraphs 0035 & 0047 teaches memory storage to store algorithms); monitoring at least one sensor value from at least one sensor (6), wherein the at least one sensor value is associated with at least one attribute of a component (4) of a power device (2); evaluating the at least one alerting rule during the monitoring; and when the at least one alerting rule results in a pending failure condition, sending a notification to a user (paragraphs 0017-0022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Paoletti.

With regard to claims 9-11, Paoletti teaches the device of claim 1 except that the at least one sensor is located at least 1, 2 or 5 centimeters (cm) from the at least one electrical component.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to set the proper distance of the sensor from the sensed component to ensure that the proper measurement is taken, since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 14, the second claim 3, 46 & 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paoletti as applied to claims 1 & 68 above, and further in view of Roth (US 2014/0064328).

With regard to claims 14, the second claim 3 and claim 46, Paoletti teaches the device of claim 1.  
Paoletti does not teach a cover, and wherein the cover comprises the at least one sensor (re claim 14), further comprising a cover, and wherein the cover comprises at least one of a waveguide and a reflector, and wherein the waveguide or the reflector are configured to direct the at least one attribute from the at least one electrical component to the at least one sensor (re second claim 3), wherein the at least one electrical component is line-of-sight obscured from the at least one sensor (re claim 46).  
Roth, in Figures 1-3, teaches a temperature measurement device which is also taught by Paoletti.  Roth further teaches that the device comprises a cover (202), and wherein the cover comprises the at least one sensor (304) (re claim 14), further comprising a cover (202), and wherein the cover comprises at least one of a waveguide (114) and a reflector (310), and wherein the waveguide or the reflector are configured to direct the at least one attribute from the at least one electrical component to the at least one sensor (paragraph 0006) (re second claim 3), wherein the at least one electrical component is line-of-sight obscured from the at least one sensor (paragraph 0006 teaches that object being sensed is at a right angle to the sensor) (re claim 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Paoletti with Roth, by forming the sensor of Paoletti with the reflector and waveguide with cover as taught by Roth, for the purpose of allowing the device to be configured easily in a device without the need to redesign the device to accommodate a larger sensor.   

With regard to claims 19-21, Paoletti teaches the method of claim 68.  
Paoletti does not teach directing, using at least one of a waveguide or a reflector, the at least one attribute of the component of the power device to the at least one sensor, wherein the power device further comprises a cover, and wherein the cover comprises the waveguide or the reflector, and wherein the waveguide or the reflector are configured to direct the at least one attribute of the component to the at least one sensor (re claim 19), wherein the component is line-of-sight obscured from the at least one sensor (re claim 20), wherein the component is line-of-sight obscured from the at least one sensor (re claim 21).  
Roth, in Figures 1-3, teaches a temperature measurement device which is also taught by Paoletti.  Roth further teaches directing, using at least one of a waveguide (114) or a reflector (310), the at least one attribute of the component of the power device to the at least one sensor, wherein the power device further comprises a cover (302), and wherein the cover comprises the waveguide (114) or the reflector(310), and wherein the waveguide or the reflector are configured to direct the at least one attribute of the component to the at least one sensor (paragraph 0006 teaches that object being sensed is at a right angle to the sensor) (re claim 19), wherein the component is line-of-sight obscured from the at least one sensor (paragraph 0006 teaches that object being sensed is at a right angle to the sensor) (re claim 20), wherein the component is line-of-sight obscured from the at least one sensor (paragraph 0006 teaches that object being sensed is at a right angle to the sensor) (re claim 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Paoletti with Roth, by forming the sensor of Paoletti with the reflector and waveguide with cover as taught by Roth, for the purpose of allowing the device to be configured easily in a device without the need to redesign the device to accommodate a larger sensor.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wank (US 2013/0282313) relates to a power converter with sensors to detect an impending failure and is related to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839